IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                           No. 01-30808
                       Conference Calendar



ANGELA M. BOUTTE,

                                         Plaintiff-Appellant,

versus

GEORGE W. BUSH, Jr., President of the United States;
RICHARD B. CHENEY, Vice President of the United States;
MARY LANDRIEU, U.S. Senator; MARC H. MORIAL, Mayor; CITY OF NEW
ORLEANS; MICHELLE M. MORIAL; WWL TELEVISION STATION; T. LAMAR
TEAFORD, Dr.; LAKELAND MEDICAL CENTER; KAMRAN ZAHERI, M.D.; TENET
HEALTH SYSTEM MEMORIAL MEDICAL CENTER, INC.; UNIDENTIFIED
PARTIES,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 01-CV-661-R
                       --------------------
                         October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:

     Angela Boutte has filed a motion to proceed in forma

pauperis (IFP) and a motion to expedite her appeal of the

district court’s dismissal of her civil complaint as frivolous.

     A district court may deny a motion for leave to appeal IFP

by certifying that the appeal is not taken in good faith and by

providing written reasons for the certification.   See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a).   The appellant may challenge

the district court's certification decision by filing in this
                               O R D E R
                             No. 01-30808
                                 - 2 -

court a motion for leave to proceed IFP.    Id. at 202; Fed.

R. App. P. 24(a)(5).    The motion, however, "must be directed

solely to the trial court's reasons for the certification

decision."    See Baugh, 117 F.3d at 202.

     Boutte’s motion does not challenge the district court’s

certification that the appeal was not taken in good faith, as is

required.    It is therefore DENIED.

     If the merits of the appeal are "inextricably intertwined

with the certification decision," we may determine both issues.

Baugh, 117 F.3d at 202.   Our inquiry into an appellant's good

faith" is limited to whether the appeal involves `legal points

arguable on their merits (and therefore not frivolous).'"      Howard

v. King, 707 F.2d 215, 220 (5th Cir. 1983) (citation omitted).

Probable success on the merits is not required.    Id.

     Boutte has failed to show that her appeal involves

nonfrivolous legal issues.    Her claims are “inextricably

intertwined” with the district court’s certification decision,

and, therefore, we dismiss the appeal as frivolous in the

interest of judicial economy.    See Baugh, 117 F.3d at 202; 5th

Cir. R. 42.2.    Boutte’s motion to expedite appeal is DENIED as

moot.

     Motion for IFP status DENIED; motion to expedite appeal

DENIED; all other motions are DENIED; appeal DISMISSED.